Claimant was employed in the repair of a boiler at a place where the temperature was 100 degrees Fahrenheit, and he perspired freely and his clothing was wet. Near by a water pipe broke and escaping cold water came in contact with his neck and back and wet his clothes further. Within a short period he developed hoarseness and a heavy cold and finally tuberculosis. _The medical *662evidence is adequate to show causal relation between the accident sustained when the cold water came in contact with the claimant and his present condition. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.